              Case 2:21-cv-01030-RSL Document 16 Filed 08/13/21 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      ALBERT R. ZUNIGA,
                                                             Cause No. C21-1030RSL
 9
                            Plaintiff,

10
                 v.                                          ORDER

11
      KING COUNTY, et al.,

12
                            Defendants.

13
           On August 10, 2021, plaintiff’s application to proceed in forma pauperis was granted and
14
     his complaint was accepted for filing. Two days later, the Court received an “Emergency Motion
15

16   to Proceed Pros Se IPF Status.” Dkt. # 15. Because IFP status has already been granted, the

17   motion is DENIED as moot.
18

19
           Dated this 13th day of August, 2021.
20

21                                            Robert S. Lasnik
                                              United States District Judge
22

23

24

25

26

27

28   ORDER - 1
